            Case 1:20-cv-00084-BLW Document 19 Filed 06/16/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO



    ZACHARY TYLER ALLEN,
                                                          Case No. 1:20-cv-00084-BLW
                            Plaintiff,
                                                          INITIAL REVIEW ORDER BY
           v.                                             SCREENING JUDGE

    JAY CHRISTENSEN; JOSH TEWALT;
    EVAN PAGE; IDAHO DEPARTMENT
    OF CORRECTION; TIM McKAY;
    GABRIELLA PEREZ; KATE
    BELTRAN; DANEL HUDON; STATE
    BOARD OF CORRECTION; TAYLOR
    WILSON; CPL. SHAPPEL
    MORRISON; LT. ALOU; LT. HUST;
    CPL. DRIGGS; DEFENDANT FRAUS;
    JILLIAN SCHLESTE; SARA HART;
    and OFFICER MULENEX,

                            Defendants.1


          The Clerk of Court conditionally filed Plaintiff Zachary Tyler Allen’s initial

pleading as a result of Plaintiff’s status as an inmate and in forma pauperis request.

Plaintiff has since filed several amended complaints.

          The Court now reviews the Fifth Amended Complaint to determine whether it or

any of the claims contained therein should be summarily dismissed under 28 U.S.C.

§§ 1915 and 1915A. Having reviewed the record, and otherwise being fully informed, the




1
    These Defendants are those listed in Plaintiff’s Fifth Amended Complaint. See Dkt. 16.
INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:20-cv-00084-BLW Document 19 Filed 06/16/20 Page 2 of 3




Court enters the following Order dismissing this case as malicious and revoking

Plaintiff’s in forma pauperis status.

1.      Screening Requirement

        The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.      Discussion

        Plaintiff’s Fifth Amended Complaint is identical to the operative pleading in

another of Plaintiff’s cases: Allen v. Tingey, Case No. 1:20-cv-00015-CWD (D. Idaho), in

which Plaintiff has been allowed to proceed on several claims.2 Therefore, the Court

concludes that the Fifth Amended Complaint is malicious and is intended solely to harass

the defendants. See, e.g., Brinson v. McKeeman, 992 F. Supp. 897, 912 (D. Tex.

1997) (“It is malicious per se for a pauper to file successive in forma pauperis suits that

duplicate claims made in other pending or previous lawsuits.”); Scott v. Weinberg, 2007

WL 963990, at *12-13 (D. Wash. March 26, 2007) (malicious suits include those that are

“attempts to vex, injure, or harass the defendants,” that are “plainly abusive of the



2
  The Fifth Amended Complaint in this action is not the only duplicative complaint Plaintiff has filed in
this Court. See Allen v. Tewalt, Case No. 1:20-cv-00145-BLW (D. Idaho).
INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00084-BLW Document 19 Filed 06/16/20 Page 3 of 3




judicial process or merely repeat[] pending or previously litigated claims,” or that can be

characterized as “irresponsible or harassing litigation”).

                                          ORDER

       IT IS ORDERED that Plaintiff’s Fifth Amended Complaint is DISMISSED

without leave to amend, and Plaintiff’s in forma pauperis status is REVOKED. See 28

U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).



                                                  DATED: June 16, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
